EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney John T. Dipre on 4/20/2021.
The application has been amended as follows: 
The claims: 
11.    (Original) The cleaning article according to claim 1, wherein the melamine-formaldehyde foam has a density above 18 kg/m3, wherein each segment has a 
Cancel claims 10, 13 and 14. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent are: 
US 2005/0202232 to Sauniere (hereinafter “Sauniere”), and 
US 2014/0230847 to Pung (hereinafter “Pung”)
Sauniere discloses a cleaning article comprising a reinforcing layer disposed between two layers of melamine foam (figure 3).  Each melamine foam layer has a thickness of 0.8 mm (paragraph 30).  The reinforcing layer can be a layer of melamine 
Pung discloses a cleaning implement comprising a melamine foam and a hydrophobic film layer attached to the melamine foam (abstract, figure 2 and paragraphs 15-16).  The melamine foam has a density from 18 to 25 kg/m3 (paragraph 34 and claim 15).  
The combined teachings of Sauniere and Pung do not result in a cleaning article comprising a stack of a plurality of segments of melamine foam adhered to each other in a direction of the thickness wherein the segments are not separated from each other and held together in one piece by the portion extending along one edge of the foam.  As the resulting cleaning article is structurally different than that of the claimed invention, there is no basis to reasonably support the static coefficient of friction between two segments of greater than 6 would be inherently present.  
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a cleaning article with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788